This is a suit on a contract by which appellant purchased from appellee a carload of green tomatoes, sold to appellant at San Benito, Tex., to be shipped to Rockport, Tex. The cause was tried by jury, and verdict and judgment rendered for appellee in the sum of $552.74, and an attachment lien on a tract of land in Cameron county was foreclosed.
Appellant has filed no brief, but appellee has filed a brief as permitted by rule 42 (142 S.W. xiv) for Courts of Civil Appeals, and we have considered that brief as giving a correct presentation of the case. We have examined the judgment as copied in the record, and find that it is one that can be affirmed under the presentation made by appellee's brief. Ball v. Dignowity, 68 S.W. 800.
The authority of the county court to foreclose the attachment lien is settled by the Supreme Court. Hillebrand v. McMahan, 59 Tex. 450; Baker v. Pitluk, 205 S.W. 982.
The judgment is affirmed.